Citation Nr: 1223106	
Decision Date: 07/03/12    Archive Date: 07/13/12

DOCKET NO.  09-51 024	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to restoration of a 50 percent rating for posttraumatic stress disorder (PTSD), currently rated as 30 percent disabling. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Jennifer R. White, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1999 to May 2005. 

This case comes before the Board of Veterans' Appeals  (Board) on appeal from a January 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California, which, decreased the evaluation of the Veteran's disability rating for PTSD from 50 percent to 30 percent, effective May 1, 2009. 

In January 2011, the Veteran testified at a Decision Review Officer hearing.  A transcript of that proceeding is of record.

In April 2012, the Veteran testified at a hearing by videoconference technology before the undersigned Veterans Law Judge.  A transcript of that proceeding is of record.

The Board notes that the matter of the reduction in the assigned disability rating for the Veteran's PTSD is the only issue on appeal.  See Dofflemeyer v. Derwinski, 2 Vet. App. 277, 279-280 (1992) (the issue on appeal is not whether the Veteran is entitled to an increase, but whether the reduction in rating was proper); Peyton v. Derwinski, 1 Vet. App. 282, 286 (1991). Accordingly, the matter on appeal does not also contemplate a claim for an increased rating. 

The issue of an increased rating for PTSD has been raised by the record, in a May 2009 letter from the Veteran, but there is no subsequent rating decision adjudicating such claim by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  


FINDINGS OF FACT

1.  A rating decision dated in August 2008 proposed to reduce the evaluation for PTSD from 50 percent to 30 percent; this was implemented in a January 2009 rating decision, effective May 1, 2009. 

2.  The Veteran failed to report to a VA authorized examination in July 2008.  The VA authorized examination was initiated by the RO as a re-evaluation of the Veteran's disability.

3.  The Veteran submitted a notice of disagreement in April 2009, requesting that the reduction be deferred until he could appear at a VA authorized examination.

4.  The Veteran subsequently reported for a June 2009 VA authorized psychiatric examination.

5.  The medical evidence of record does not establish that there was an actual improvement in the Veteran's service-connected PTSD or in his ability to function.


CONCLUSION OF LAW

The criteria for restoration of the 50 percent schedular rating for service-connected PTSD have been met.  38 U.S.C.A. §§ 1155 (West 2002); 38 C.F.R. §§ 3.105(e), 3.344, 3.655, 4.130, Diagnostic Code 9411 (2011). 



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000

Initially, the Board notes that the Veteran has been provided all required notice and that the evidence currently of record is sufficient to substantiate his claim for restoration of a 50 percent disability rating for PTSD.  Therefore, no further development with respect to the matter decided herein is required under 38 U.S.C.A. §§ 5103, 5103A (West 2002 and Supp. 2011) or 38 C.F.R. § 3.159 (2011).

Analysis

38 C.F.R. § 3.105(e) allows for a reduction in the evaluation of a service-connected disability when warranted by the evidence but only after following certain procedural guidelines.  First, there must be a rating action proposing the reduction, and the Veteran must be given 60 days to submit additional evidence and to request a predetermination hearing.  If a hearing is not requested, and reduction is considered to be still warranted, a rating action will be taken to effectuate the reduction.  38 C.F.R. § 3.105(e), (i)(2).  The effective date of the reduction will be the last day of the month in which a 60 day period from the date of notice to the Veteran of the final action expires.  38 C.F.R. § 3.105(e), (i)(2)(i).

Prior to the reduction, the Veteran's 50 percent evaluation for PTSD had been in effect from May 28, 2005, to May 1, 2009.  As the rating was in effect for less than five years, the provisions of 38 C.F.R. § 3.344(a),(b), which provide additional regulatory hurdles to rating reductions, do not apply.  The provisions of 38 C.F.R. § 3.344(c) hold that ratings in effect for less than five years can be reduced upon a showing that the disability has improved.

In Brown v. Brown, 5 Vet. App. 413 (1993), the Court of Appeals for Veterans Claims (Court) identified general regulatory requirements that are applicable to all rating reductions, including those which have been in effect for less than five years.  Id., 5 Vet. App. at 417.  Pursuant to 38 C.F.R. § 4.1, it is essential, both in the examination and in the evaluation of the disability, that each disability be viewed in relation to its history.  Id., 5 Vet. App at 420.  Similarly, 38 C.F.R. § 4.2, establishes that "[i]t is the responsibility of the rating specialist to interpret reports of examination in light of the whole record history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of the disability present."  Id.  The Court has held that these provisions "impose a clear requirement" that rating reductions be based on the entire history of a veteran's disability.  Id.

Furthermore, per 38 C.F.R. § 4.13, the rating agency should assure itself that there has been an actual change in the condition, for better or worse, and not merely a difference in the thoroughness of the examination or in use of descriptive terms.  Additionally, in any rating reduction case, not only must it be determined that an improvement in a disability has actually occurred, but that such improvement reflects improvement in ability to function under ordinary conditions of life and work.  See Brown v. Brown, 5 Vet. App. at 420-421; see also 38 C.F.R. §§ 4.2, 4.10; 38 C.F.R. 3.344(c).  A claim as to whether a rating reduction was proper must be resolved in the Veteran's favor unless VA concludes that a fair preponderance of evidence weighs against the claim.  Brown, 5 Vet. App. at 421.

Additional applicable law in this case provides that when a claimant fails to report for a reexamination and the issue is continuing entitlement, VA shall issue a predetermination notice advising the payee that payment for the disability or disabilities for which the reexamination was scheduled will be discontinued or, if applicable, reduced to a lower evaluation.  Such notice is to include the prospective date of discontinuance or reduction, the reason therefore, and a statement of the claimant's procedural and appellate rights.  The claimant shall be allowed 60 days to indicate his or her willingness to report for a reexamination, or to present evidence that payment for the disability or disabilities for which the reexamination was scheduled should not be discontinued or reduced.  See 38 C.F.R. § 3.655 (2011); see also 38 C.F.R. § 3.105(e) (2011) (allowing for the reduction in evaluation of a service-connected disability when considered warranted by the evidence, but only after following certain procedural guidelines).

The Board has reviewed all the evidence in the Veteran's claims file.  Although there is an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Disability evaluations are determined by the application of the VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2011).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321(a), 4.1 (2011).

The Veteran's PTSD is rated under Diagnostic Code 9411.  38 C.F.R. § 4.130.  

A 30 percent rating requires occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversion normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).

A 50 percent rating requires occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.

A 70 percent disability evaluation is warranted for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships.  Id. 

A 100 percent disability evaluation is warranted where the evidence shows total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.

Although the Rating Formula lists specific symptoms that are indicative of total impairment, the United States Court of Appeals for Veterans Claims has held that the symptoms listed in the Rating Formula are only examples, and that evidence of those specific symptoms is not required to show that the veteran is totally disabled.  In rating a mental disability VA is required to consider all symptoms that affect her social and occupational functioning, and not limit consideration to those symptoms listed in the Rating Formula.  See Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  In other words, the primary consideration is whether the manifestations of the service-connected psychiatric disorder result in total social and occupational impairment, regardless of whether the veteran demonstrates those symptoms listed in the Rating Formula.

When evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126.  

One factor for consideration is the Global Assessment of Functioning (GAF) score, which is a scale reflecting the "psychological, social, and occupational functioning in a hypothetical continuum of mental health-illness."  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995) (citing Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM- IV)).  A GAF score of 61 to 70 indicates some mild symptomatology (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or social functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, with some meaningful interpersonal relationships.  Scores ranging from 51 to 60 reflect moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co- workers).  Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  Scores ranging from 31 to 40 reflect some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work).  

While the Rating Schedule does indicate that the rating agency must be familiar with the DSM IV, it does not assign disability percentages based solely on GAF scores.  See 38 C.F.R. § 4.130 (2011). 

Finally, in determining whether a reduction was proper, the Board must focus upon evidence available to the RO at the time the reduction was effectuated, although post-reduction medical evidence may be considered in the context of evaluating whether the condition had actually improved.  Dofflemyer v. Derwinski, 2 Vet. App. 277, 281-282 (1992).  It should be emphasized, however, that such after-the-fact evidence may not be used to justify an improper reduction. 

In the present case, the Board finds that the reduction of the Veteran's disability rating for his service-connected PTSD was not appropriate.  

The Veteran was provided a rating action in August 2008 proposing to reduce his then-50 percent evaluation for PTSD to a 30 percent evaluation.  The RO indicated that this action would be taken as the Veteran failed to report for a scheduled July 2008 VA authorized examination.  The examination was scheduled by the RO for purposes of reevaluation of the Veteran's service-connected psychiatric disorder.  A letter dated in August 2008 informed the Veteran that he had 60 days to submit additional evidence and to request a predetermination hearing.  Thus, he was given proper notice and time to respond before the rating for his PTSD disability was reduced.  38 C.F.R. § 3.105.  

The Veteran did not respond to the August 2008 proposal to reduce his rating.  He testified at his Board hearing in April 2012 that he did not receive notice of the proposed reduction or the letter scheduling a VA authorized examination.  The RO then proceeded to reduce his rating for PTSD to 30 percent, in a January 2009 rating decision, with an effective date of May 1, 2009.  

In April 2009, the Veteran responded, and indicated his willingness to report for a VA authorized examination.  Applicable VA regulations provide that if notice is received that the claimant is willing to report for a reexamination before payment has been discontinued or reduced, action to adjust payment shall be deferred.  The reexamination shall be rescheduled and the claimant notified that failure to report for the rescheduled examination shall be cause for immediate discontinuance or reduction of payment.  38 C.F.R. § 3.655(c)(3).

Relevant to the claim on appeal, the Veteran's underwent a VA authorized examination in June 2005, in conjunction with his initial claim of service connection for PTSD.  The examination report reflects indicates complaints of sleep disturbance, isolation and anxiety.  He indicated an inability to fully concentrate on daily activities, felt as if he did not have fun anymore and was unable to get along with others.  The Veteran's mood was depressed and his symptoms were significant for decreased concentration, decreased energy and decreased sleep.  He was diagnosed with PTSD with a GAF score of 60.  The examiner reported nightmares, flashbacks, oversensitivity and over reactivity.  

A June 2009 VA authorized examination report, scheduled in order to re-evaluate the Veteran's PTSD disability, indicates that the Veteran was mentally about the same as the previous year; with anxiety, tension and irritability present most of the time; jumpiness and easy startling occasionally; usual hyperalertness; occasional intrusive thoughts; insomnia and bad dreams; occasional dysphoria and anhedonia; decreased energy level; difficulties with memory and concentration; and some decrease in sociability.  The Veteran's mood was neutral and thought content was anxious.  The Veteran was diagnosed with PTSD with a current GAF of 65 and mild to moderate mental symptoms and impairment.

A May 2009 VA treatment record indicates that the Veteran's insight and judgment were fair; he tended to minimize his issues.  His GAF score was indicated as 65.

The Veteran had an additional VA authorized examination in September 2010.  At that time, he reported intrusive thoughts, irritability, an exaggerated startle response, poor concentration, and insomnia.  The symptoms were moderate in degree.  The Veteran reported his relationship with supervisors and co-workers was only "fair," due to his irritability and social isolation.  

Upon mental status examination, the Veteran's affect and mood showed anxiety and a depressed mood, with occasional feelings of hopelessness and helplessness, anhedonia, tearfulness, sadness and decreased motivation.  The Veteran's memory was impaired to a mild degree and he had poor concentration.  He was diagnosed with PTSD, Major Depressive Disorder, and Alcohol Dependence in Early Remission; all related to the exposure of traumatic events, with a GAF score of 65.

The Veteran testified at a DRO hearing in January 2011.  He indicated that he missed work every couple of months because he did not feel motivated and felt stressed when dealing with people.  At his April 2012 Board hearing, he indicated that he had sleep disturbance, social anxiety, and occasional nightmares.  

As indicated previously, the Veteran did not appear for his scheduled VA authorized examination in 2008.  However, he expressed disagreement with the reduction in April 2009 and indicated he would appear for a VA authorized examination prior to the effective date of the reduction.  He subsequently appeared at a scheduled VA authorized examination, in June 2009, exactly one month after the effective date of his proposed reduction.  Neither that examination nor any subsequent evidence demonstrated that the Veteran has an increased ability to function under the ordinary conditions of life and work.  

The Veteran appeared at a VA authorized examination for re-evaluation prior to the effective date of his reduction to 30 percent for PTSD.  Additionally, the Board finds that the preponderance of the evidence is against a finding that that the Veteran has an increased ability to function under the ordinary conditions of life and work.  Thus, for the foregoing reasons, the Board finds that the reduction of the Veteran's disability rating for his service-connected PTSD was not appropriate, and the 50 percent disability rating is restored.  

				
						(CONTINUED ON NEXT PAGE)




ORDER

The reduction of the rating for the Veteran's service-connected PTSD was improper, and the claim for restoration of the 50 percent schedular disability rating, effective May 1, 2009, is granted.




____________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


